DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/21 has been entered.
Claims 1-30, 32-36, 38-40, 42-43, 49-52, 57, 59 have been cancelled.  Claims 31, 37, 41, 44-48, 53-56, 58 are pending.  Claims 31, 41, 58 have been amended.  Claims 31, 37, 41, 44-48, 53-56, 58 are examined herein.
Applicant’s arguments have been fully considered and found persuasive.  The 103 rejection of the last Office Action is hereby withdrawn.





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Keith on 9/3/2021.
The application has been amended as follows:

	In claim 31, at the end of the claim, please add “, wherein the BRCA1 and/or BRCA2-deficient cancer is selected from the group consisting of breast and ovarian cancer”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Soong Declaration filed on 8/30/2021, Applicant has demonstrated unexpectedly superior properties from the claimed Compound A on BRCA1 and BRCA2 mutant cell lines relative to parental line with wild type BRCA 1/2 cells.  Basically, BRCA 1 and BRCA 2 mutant cells are hypersensitive to Compound A and shows that Compound A is selectively toxic to BRCA 1 and BRCA-deficient cancer cells but not to BRCA 1 and BRCA 2 proficient wild type cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627